Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“means for determining," “means for deriving,” “means for decoding,” “means for calculating," and “means for encoding” in claims 14-17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

US Patent 11,310,536 B2
	Claims 1-3, 5-8, 10-12, 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 5, 8, 11, 12, 14, and 15 of US Patent 11,310,536 B2 in view of Xu et al. (US 2017/0272757 A1 provisionally supported by 62/359,822) (hereinafter Xu).

Instant – 17/650,935
US Patent 11,310,536 B2
1. A method of decoding video data, the method comprising:
4. A method of coding video data, the method comprising:
determining an intra prediction mode for a chroma prediction unit of a chroma block of video data according to an intra prediction mode of a luma prediction unit in a corresponding luma block, wherein partitioning of the corresponding luma block into a plurality of luma prediction units is determined using a first tree structure that is separate from a second tree structure that determines the partitioning of the chroma block into chroma predictions units, 
determining an intra prediction mode for a chroma block of a chroma component of a picture of the video data based on an intra prediction mode of a corresponding luma block of a luma component of the picture, the corresponding luma block being one of a plurality of luma blocks defined using a first partitioning tree structure that is separate from a second partitioning tree structure of the chroma component of the picture that includes the chroma block,
the first and second tree structures being quad-tree-binary-tree structures, 

wherein determining the intra prediction mode for the chroma prediction unit of the chroma block according to the intra prediction mode of the luma prediction unit in the corresponding luma block comprises:
determining an intra prediction mode for a chroma block of a chroma component of a picture of the video data based on an intra prediction mode of a corresponding luma block of a luma component of the picture 
determining one of the plurality of luma prediction units of the corresponding luma block that is located at a position corresponding to a center position of the luma block corresponding to the chroma block, 
calculating a center position using a formula that uses x and y coordinates indicating a position of the chroma block in the picture;
determining the corresponding luma block to be the one of the plurality of luma blocks that is located at a position in the picture corresponding to the calculated center position;
wherein the center position is defined according to a coordinate tuple including an x coordinate defined using twice the horizontal offset of the chroma block and a y coordinate defined using twice the vertical offset of the chroma block, wherein the coordinate tuple is based on the width and the height of the chroma block; and
calculating the center position according to the formula (2x+(2*W/4/2−1)*4, 2y+(2*H/4/2−1)*4), wherein W has a value equal to the width of the chroma block and H has a value equal to the height of the chroma block.
deriving a derived mode (DM) for the chroma mode from a luma mode associated with the luma prediction unit located at the center position of the corresponding luma block partition, and
deriving the intra prediction mode for the chroma block as the intra prediction mode for the determined corresponding luma block; and
decoding the chroma prediction unit according to the determined intra prediction mode.
coding the chroma block according to the determined intra prediction mode.


Although the claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application differs from claim 4 of the US Patent 11,310,536 B2 in that the instant application discloses is a decoding method as opposed to the coding method of US Patent 11,310,536 B2, and further including the limitations of, the first and second tree structures being quad-tree-binary-tree structures.
In regards to the instant application being a decoding method, it would have been obvious to the person of ordinary skill in the art at the time of the invention that the decoding limitations are the reciprocal of the disclosed coding limitations above and it would have been obvious to modify the method of claim 1 to be decoding video data in order to reproduce and output a decoded image signal for display to audiences.
In regards to the limitations of, the first and second tree structures being quad-tree-binary-tree structures, these limitations are known in the art as evidenced by Xu, wherein Paragraph [0062], supported in pgs. 10-11 in 62/359,822, teaches of where the current block belongs is coded using a quadtree plus binary tree (QTBT) structure, wherein luma and chroma blocks of the frame may have different block divisions in different block sizes and/or shapes, thus luma CTBs are partitioned into CBs by a QTBT, and two chroma CTBs are partitioned into chroma CBs by another QTBT structure. It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the instant invention to incorporate and implement having different QTBT structures for luma and chroma components in Xu as above, for the codec to utilize the closet reference pixel sets accordingly for each luma and chroma components to further reduce temporal and spatial redundancy in encoded video data as stated in the Paragraph [0004] & [0062].
	
Regarding claims (2, 3, 5, 6, 7, 8, 10, 11, 12, 14, 15, and 16), claims (2, 3, 5, 6, 7, 8, 10, 11, 12, 14, 15, and 16) in the instant application correspond to claims (4, 4, 5, 11, 11, 12, 8, 14, 14, 15, 11, 11, and 12), respectively, in US 11,310,536 B2. 

	Claims 4, 9, 13 & 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 5, 8, 11, 12, 14, and 15 of US Patent 11,310,536 B2 in view of Xu et al. (US 2017/0272757 A1 provisionally supported by 62/359,822) (hereinafter Xu), and further in view of Alshina et al. (US 2016/0173881 A1) (hereinafter Alshina).

Regarding claim 4, US 11,310,536 B2 and Xu disclose  the method of claim 1, and are analyzed as previously discussed with respect to the claim.
However, neither US 11,310,536 B2 nor Xu disclose the particulars of claim 4.
Alshina teaches of further comprising encoding the chroma prediction unit prior to decoding the chroma prediction unit [Paragraph [0406], encoding information output includes chroma component of an intra mode, as a chroma prediction unit, to which it is decoded as described in Paragraphs [0331]-[0337]].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the instant invention to incorporate and implement encoding prior to decoding for chroma prediction units components in Alshina as above, for decoding limitations are the reciprocal of the disclosed coding limitations above, and decoding video data is necessary in order to reproduce and output a decoded image signal for display to audiences.
	
Regarding claim 9, US 11,310,536 B2 and Xu disclose the device of claim 5, and are analyzed as previously discussed with respect to the claim.
However, neither US 11,310,536 B2 nor Xu disclose the particulars of claim 9.
Alshina teaches wherein the device comprises one or more of a camera, a computer, a mobile device, a broadcast receiver device, or a set-top box [Paragraph [0563], encoded video stream may be decoded and reproduced by a TV receiver or a set-top box].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the instant invention to incorporate and implement a set-top box in Alshina as above, for a device is needed in decoding video data in order to reproduce and output a decoded image signal for display to audiences.

Regarding claim 13, computer readable medium storing instructions claim 13 corresponds to the same method as claimed in claim 4. Therefore computer readable medium claim 8 corresponds to method claim 4, and is rejected for the same reasons of obviousness as used above.

Regarding claim 17, device claim 17 is drawn to the device using/performing the same method as claimed in claim 4. Therefore device claim 17 corresponds to method claim 4, and is rejected for the same reasons of obviousness as used above.

This is a nonstatutory double patenting.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1, 5, 10, and 14, the claim calls for, “wherein the center position is defined according to a coordinate tuple including an x coordinate defined using twice the horizontal offset of the chroma block and a y coordinate defined using twice the vertical offset of the chroma block, wherein the coordinate tuple is based on the width and the height of the chroma block.” There is insufficient antecedent basis for these limitations in the claims. 
Dependent claims 2-4, 6-9, 11-13, 15-17 fall accordingly.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Regarding claims 10-13, the claims are drawn to a “computer-readable storage medium having stored thereon instructions.” The claim is non-statutory because Paragraphs [0219] in the specification states that computer-readable media generally may correspond to a communication medium such as a signal or carrier wave. Please see MPEP 2111, In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
A claim directed to a computer program itself or signal or carrier wave and/or non-transitory media is non-statutory because it is not:
A process occurring as a result of executing the program, or
A machine programmed to operate in accordance with the program,
A manufacture structurally and functionally interconnected with the program in a manner which enable the program to act as a computer component and realize its functionality, or
A composition of matter.
The applicant is advised to amend claims so that the claims are directed to a form of non-transitory tangible media.

Allowable Subject Matter
Claims 1-17 would be allowable over prior art upon overcoming the Double Patenting, 112(b), second paragraph, and 101 rejections of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/Primary Examiner, Art Unit 2487